Dore, J.
(dissenting in part). Defendant, as managing agent of real estate owned by plaintiff, collected rentals and male disbursements under a written agreement between the partios and has not accounted to plaintiff. By failure to submit any affidavit of an officer or other person having knowledge of the facts, defendant admits this. Its attorney by affidavit raises only the'issue of the six-year Statute of Limitations.
While plaintiff alleges a demand on July 31,1933, it is uncontradicted on this record that defendant continued to act as managing agent down to August, 1937. Accordingly, full and complete recovery could not have been had under the demand of July, 1933. The action was begun on July 2, 1943. Hence, assuming that the six-year Statute of Limitations applies, plaintiff sues within six years after final termination of the agency.
Accordingly, while I concur in reversal of the interlocutory judgment in plaintiff’s favor, I dissent insofar as summary judgment is granted to defendant, and vote to reverse the interlocutory judgment and to deny summary judgment to both parties. The issues should not be disposed of without a trial.
Mabtin, P. J., Townley and Untebmyeb, JJ., concur -with Glennon, J.; Does, J., dissents in part, in opinion.
Order and interlocutory judgment reversed, with costs, plaintiff’s motion for summary judgment denied and defendant’s motion for summary judgment dismissing the complaint granted.